DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/21 has been entered.

Response to Arguments
Applicant's arguments filed 09/01/21 have been fully considered but they are not persuasive. 
On page 8 regarding prior art rejections Applicant argues the amended claims overcome the rejection of record since Woodard doesn’t disclose the height of the flexible layer of material or it preventing seepage of blood from the heart. Applicant argues Woodard instead indicates their fabric material is blood permeable.
The Examiner respectfully disagrees, noting that Woodard specifically states that the fabric material Applicant claims is blood permeable and wouldn’t prevent blood seepage is actually coated with a silicone sheet of rubber item 134. Accordingly, it is .

Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14 is objected to for claiming the method of implanting comprises “folding the tubular body portion that projects distally beyond the annular pocket proximally within the tubular body to cover an inner edge of the flexible annular washer” and “coupling the folded tubular body portion to an inner portion of the tubular body to retain the flexible annular washer within the annular pocket” but these don’t’ appear to be “method of implanting” steps, but rather a method of forming. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 11 is rejected for having new matter, since the originally filed disclosure fails to mention the flange member decreases “in thickness from the inner edge towards the outer edge so that the flange member may be more readily constricted in a radially direction during passage through the opening of the heart wall”.  The specification only indicates in [0039] that the washer can have a thickness between 2-3 mm, but there isn’t any discussion of a taper or which side might be thicker than the other. This is accordingly considered to be new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 is indefinite for claiming the flange member outer edge defines an opening into the tubular body, when the specification doesn’t address this, and the drawings appear to show the inner edge defining the opening into the tubular body. The outer edge of course, is positioned on an outer edge, making it unclear how it can define an opening of anything (particularly in light of the figures: e.g. Figure 1) when it is positioned on the outer edge. The Examiner understands this might be a typographical error, and so for the purposes of examination the claim will be understood to be read as the inner edge defines the opening. However, clarification is required. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-4, 9, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verkaik etal. (US 20120143141 A1), hereinafter known as Verkaik in view of Flom et al. (US 6048309 A), hereinafter known as Flom, further in view of Sloot (US 20070283607 A1), further in view of Woodard et al. (US 5810708 A) hereinafter known as Woodard.
Regarding claim 1 Verkaik discloses a method for implanting an apparatus for protecting a heart for use with an inlet element of a blood pump ([0003]-[0004] “protecting” the heart from the implanted, tubular penetrating tip of the MCD or VADs is understood to include not allowing leaks, preventing overgrowth, obtain uninterrupted flow, etc (since leaking comprising:
advancing a flange member of the apparatus (Figure 11b item 204) in a radially constricted configuration through an opening of a heart wall ([0080] collapsed configuration; [0002] a “vessel” of a human body is the heart; [0004]), the flange member including a retaining element defining a tubular body defining a proximal end (Figure 11a item 201) and extending proximally out of the heart through the opening ([0010]), the flange member being configured to transition to a radially expanded configuration after passage through the opening of the heart wall ([0010]), the flange member further defining an annular pocket including a flexible annular washer disposed therein (see Figures 3a-d and [0053], [0055]: the “flexible annular washer” is understood to be the wireform structure; the “annular pocket” is made from the elastomeric material, which surrounds the inner, annular shaped wireform “washer”. See also [0082] the elastomeric annular pocket with inner wireframe washer is applicable to all embodiments);
positioning the flange member and the retaining element to overlie an interior surface of the heart wall surrounding the opening ([0010]);
advancing the inlet element through the opening of the heart wall and through the flange member to a position beyond the annular pocket (Figure 16 item 304) and mounting the inlet element of the blood pump to the heart (Figure 16 item 302 is understood to be the “inlet element” of 
to prevent heart tissue from entering the inlet element ([0093]);
connecting a portion of the tubular body adjacent its proximal end to an exterior surface of the heart wall ([0084]), that portion being configured to promote cardiac tissue ingrowth ([0083]); 
but is silent with regards to the portion being secured being the tubular body torn into outwardly extending strips, which are perforated to allow their tearing from an adjacent strip,
and the tubular body including a flexible layer of material between the strips and the flange member with a height greater than a thickness of the heart wall so that the layer is configured to prevent seepage of blood from the heart into an interior of the retaining element. 
However, regarding claim 1 Flom teaches a device for providing access through a part of the patient’s body (abstract) which includes strips which are folded outwardly back (Figures 1-2 item 18) to provide a method of securement. Verkaik and Flom are involved in the same field of endeavor, namely surgical methods. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Verkaik by having the proximal end of the tubular body 301 have strips which fold outwardly instead of the simple flange member 240. Both configurations are two alternatives which solve the same problem, namely securement of a medical device. Both configurations are useable to secure the tubular body 301 to prima facie case of obviousness. The Examiner notes the such a configuration change is also simply just a shape change: a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. See In re Dailey, 149 USPQ 47 (CCPA 1976). While the “operation” of the specific connection would change, the operation of the apparatus as a whole would not change, and the given connection between the flange 240 and heart can be achieved equally with strips of material.
Further, regarding claim 1 Sloot teaches that materials can be manufactured in one piece with perforations to allow for their separation in use ([0047]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the Verkaik Flom Combination so that the strips of the Combination are manufactured together with perforations to allow for separation from adjacent strips, such as is taught by Sloot since perforations and subsequent separation is an exceptionally well-known technique for keeping multiples of elements together until use. For example, toilet paper, disinfecting wipes, wristbands, tickets, food packaging, and others all use this type of configuration for keeping elements together before separation by perforations. MPEP 2143 (I)(C) indicates that the use of a known technique to improve a similar device in the same way is an exemplary rationale for supporting a Stevenson v. Int'l Trade Comm., 612 F.2d 546, 550, 204 USPQ 276, 280 (CCPA 1979) ("In a simple mechanical invention a broad spectrum of prior art must be explored and it is reasonable to permit inquiry into other areas where one of ordinary skill in the art would be aware that similar problems exist."). See also In re Bigio, 381 F.3d 1320, 1325-26, 72 USPQ2d 1209, 1211-12 (Fed. Cir. 2004). 
Further, regarding claim 1 Woodard teaches a heart connection device which includes a flexible layer of material surrounding all its elements so that the layer is configured to prevent seepage of blood from the heart into an interior of the retaining element (Column 12 lines 51-56). 
Verkaik and Woodard are involved in the same field of endeavor, namely connections between the heart and another device. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the tubular body of the Verkaik Flom Sloot Combination so that all the elements (other than the ones requiring ingrowth) are coated in a flexible, silicone material such as is taught by Woodard, since biocompatible coatings which prevent blood flow therethrough are well-known in the art. Additionally, it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
As regards the dimensions (height) of the flexible layer, the Examiner notes the Combination as a whole teaches that the height of the flexible layer is 
Regarding claim 3 the Verkaik Flom Sloot Woodard Combination teaches the method of claim 1 substantially as is claimed,
wherein Verkaik further discloses mounting the inlet element includes fastening an independent mounting element on an exterior of the heart wall independently of the flange member (Figure 12 item 230).
Regarding claim 4 the Verkaik Flom Sloot Woodard Combination teaches the method of claim 3 substantially as is claimed,
wherein Verkaik further discloses mounting further includes engaging the mounting element (230) with the retaining element (201) to retain the inlet element (302) in position relative to the mounting element, and to retain the retaining element in position relative to the mounting element (Figure 12 shows the retaining element 201 being maintained relative to the mounting element 230 after inserted ([0083])).
Regarding claim 9 the Verkaik Flom Sloot Woodard Combination teaches the method of claim 1 substantially as is claimed,

Regarding claim 11 the Verkaik Flom Sloot Woodard Combination teaches the method of claim 1 substantially as is claimed,
wherein Verkaik further discloses the flange member further includes an inner edge (Figure 3a shows the inner edge as the center of the circle) and an outer edge (Figure 3a shows the outer edge as the outside of the circle), the (inner?) edge defining an opening into the tubular body (Figure 3); 
but is silent with regards to the flange member decreasing in thickness from the inner edge to the outer edge.
However, regarding claim 11 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of the Verkaik Flom Sloot Woodard Combination so that the flange member is varied in thickness it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Further, this difference in relative dimension is not critical in nature, and does not affect the function of the prior art.  In this case, Applicant’s 
Regarding claim 12 the Verkaik Flom Sloot Woodard Combination teaches the method of claim 1 substantially as is claimed,
but is silent with regards to the flexible annular washer has a thickness of 2-3 mm. 
However, regarding claim 12 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of the Verkaik Flom Sloot Woodard Combination to have the washer have a thickness of 2-3 mm since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Further, this difference in relative dimension is not critical in nature, and does not affect the function of the prior art.  Notably in this case, the specific dimension of the flange thickness is adjustable and optimizeable according to the desired attachment forces desired upon attachment to the heart wall. Further, the Examiner notes that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.

Claims 5-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verkaik, Flom, Sloot, and Woodard as is applied above in view of Miles et al. (US 20030023255 A1), hereinafter known as Miles.
Regarding claim 5 the Verkaik Flom Sloot Woodard Combination teaches the method of claim 4 substantially as is claimed,
wherein Verkaik further discloses the mounting element defines a bore (Figure 15 shows the bore located through item 230),
wherein the flange member is advanced through the bore into the opening (Figure 12 shows the flange member 240 located through the bore) and the retaining element extends through the bore after advancement of the flange member through the opening (Figure 12 shows item 201 extending through the bore ),
but is silent with regards to fastening the mounting element to the heart before advancing the flange member through the opening in the heart wall.
However, regarding claim 5 Miles teaches an apparatus for helping to connect a blood pump to a heart, which includes a mounting element (Figure 2 item 12) which is fastened to the heart before advancing of the remainder of the apparatus therethrough (Figure 2 shows the mounting element being secured to the heart before the remainder of the cannula is advanced therethrough).
Verkaik and Miles are involved in the same field of endeavor, namely blood pumps. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of the Verkaik Flom Sloot after insertion of the apparatus through the heart. The Examiner notes that a person of ordinary skill in the art would be faced with two alternatives: securing the apparatus as a whole before complete insertion/setup, or after. MPEP 2143 indicates that it would have been obvious to try if there are a finite number of predictable solutions with anticipation of success. Accordingly, the Examiner believes a prima facie case of obviousness is proven in this case with regards to the order of securement to tissue.
Regarding claim 6 the Verkaik Flom Sloot Woodard Miles Combination teaches the method of claim 5 substantially as is claimed,
wherein Verkaik further discloses engaging the mounting element (230) includes constricting the bore of the mounting element to retain the retaining element (201) between the inlet element (see the combination suggested in the rejection to claim 2 above) and the bore of the mounting element ([0087] the body of the bore is squeezed together (i.e. constricting the bore), and at release the retaining element is secured in place).
Regarding claim 8 the Verkaik Flom Sloot Woodard Miles Combination teaches the method of claim 6 substantially as is claimed,
wherein Verkaik further discloses advancing the flange member (204) through the opening of the heart wall further includes:
.


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verkaik, Flom, Sloot, and Woodard as is applied above in view of Lundgren et al. (US 20050119637 A1) hereinafter known as Lundgren.
Regarding claim 13 the Verkaik Flom Sloot Woodard Combination teaches the method of claim 1 substantially as is claimed,
wherein Verkaik further discloses the flange member defines radially disposed texture to facilitate tissue ingrowth into the flange member ([0007]),
but is silent with regards to the texture promoting ingrowth being apertures.
However, regarding claim 13 Lundgren teaches a fluid-tight connection apparatus within a body which includes apertures to promote ingrowth therethrough ([0019]).  Verkaik and Lundgren are involved in the same field of endeavor, namely fluid-tight cannulas for use in transmitting body fluids. It would have been obvious to one of ordinary skill in the art at the time the invention was . 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verkaik, Flom, Sloot, and Woodard as is applied above in view of Iancea et al. (US 20030176911 A1) hereinafter known as Iancea.
Regarding claim 14 the Verkaik Flom Sloot Woodard Combination teaches the method of claim 1 substantially as is claimed,
but is silent with regards to the method of forming the annular pocket. 
However, regarding claim 14 Iancea teaches a blood-conveying conduit which indicates that dip-coating a cover onto the device in question is an obvious alternative to forming a sleeve before folding and attaching the folded body to retain a structure therein ([0085], [0087]).  Verkaik and Iancea are involved in the same field of endeavor, namely blood-conveying conduits. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of the Verkaik Flom Sloot Woodard Combination so that the method of formation of the annular pocket holding the washer is done via folding and then coupling, such as is taught by Iancea, since this is an obvious alternative for coating vascular devices in the art which is well-understood and well-known.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        09/22/21